Markus B.G. Oberg, OSB #112187
Daniel J. Park, OSB #132493
LE GROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:      206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Movant Amis Integrity S.A.
by restricted appearance



                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION



DRY BULK SINGAPORE PTE. LTD,                      Case No. 3:19-cv-1671

                     Plaintiff,                   IN ADMIRALTY

                             v.

Amis Integrity S.A., in personam and M/V
AMIS INTEGRITY (IMO 9732412) her
engines, freights, apparel, appurtenances,
tackle, etc., in rem,

                     Defendants.


                             NOTICE OF RESTRICTED APPEARANCE

TO:       THE CLERK OF THE COURT;

AND: Plaintiff, DRY BULK SINGAPORE PTE. LTD and DAVID BOYAJIAN, KENT

          ROBERTS, and SCHWABE, WILLIAMSON & WYATT, P.S., its attorneys.




NOTICE OF RESTRICTED APPEARANCE - Page 1
[Case No. 3:19-cv-1671]



{29293-00550871;1}
          YOU AND EACH OF YOU WILL PLEASE TAKE NOTICE that attorney Daniel J.

Park, LeGros Buchanan & Paul, enters restricted appearance to defend Movant Amis

Integrity S.A against DRY BULK SINGAPORE PTE. LTD’s admiralty claim set forth in its

complaint. This restricted appearance is made under Fed. R. Civ. P. Supp. R. Admiralty E

(8), without precluding the right to challenge lack of jurisdiction, insufficiency of process,

and insufficiency of service of process.

          You are hereby requested to serve all further papers and proceedings in said cause,

except original process, upon the undersigned attorneys at the address indicated below.

          DATED this 21st day of October, 2019.

                                           LE GROS, BUCHANAN & PAUL

                                           By: s/ Daniel J. Park
                                              DANIEL J. PARK, OSB #132493
                                              4025 Delridge Way SW, Suite 500
                                              Seattle, Washington 98106-1271
                                              Phone: 206-623-4990
                                              Facsimile: 206-467-4828
                                              Email: dpark@legros.com
                                              Attorneys for Movant Amis Integrity, S.A., by
                                              restricted appearance




NOTICE OF RESTRICTED APPEARANCE - Page 2
[Case No. 3:19-cv-1671]



{29293-00550871;1}
                                            CERTIFICATE OF SERVICE

                              I hereby certify that on October 21, 2019, I electronically filed
                     the foregoing with the Clerk of the Court using the CM/ECF system,
                     which will send notification of such filing to all associated counsel.

                            I certify under penalty of perjury under the laws of the State of
                     Washington that the foregoing is true and correct.

                             Signed at Seattle, Washington this 21st day of October, 2019.

                                                s/ Shelley Courter
                                                Shelley Courter, Legal Assistant
                                                LeGros Buchanan & Paul
                                                4025 Delridge Way SW, Suite 500
                                                Seattle, Washington 98106-1271
                                                Telephone:        206-623-4990
                                                Facsimile:        206-467-4828
                                                E-mail:           scourter@legros.com




NOTICE OF RESTRICTED APPEARANCE - Page 3
[Case No. 3:19-cv-1671]



{29293-00550871;1}
